Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000032
                                                     18-APR-2011
                                                     08:36 AM
                         SCAD-11-0000032


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                 FRANK M. FERNANDEZ, Respondent.



                       ORIGINAL PROCEEDING

    (ODC 07-172-8632, 08-004-8647, 09-016-8739, 09-017-8740,

09-084-8807, 09-085-8808, 09-087-8810, 09-088-8811, 09-089-8812,

 09-090-8813, 10-019-8853, 10-020-8854, 10-021-8855, 10-022-8856,

 10-023-8857, 10-024-8858, 10-040-8874, 10-056-8890, 10-090-8924,

                    11-003-8927, 11-004-8928)


                   ORDER OF INTERIM SUSPENSION

        (By: Recktenwald, C.J., Nakayama and Duffy, JJ.,

     Circuit Judge Chang in place of Acoba, J., recused and

  Circuit Judge Kim, in place of Intermediate Court of Appeals

                 Chief Judge Nakamura, recused)


          Upon consideration of the Office of Disciplinary

Counsel’s petition for the interim suspension of Respondent Frank

M. Fernandez from the practice of law pursuant to Rule 2.23 of
the Rules of the Supreme Court of the State of Hawai'i (RSCH),
Respondent Fernandez’s memorandum in response to our order to
show cause, and the record, it appears Petitioner has presented
“sufficient evidence demonstrating that an attorney has committed
a violation of the Hawai'i Rules of Professional Conduct and
poses a substantial threat of serious harm to the public” and
Respondent Fernandez has failed to show good cause as to why his
license to practice law in this jurisdiction should not be
immediately suspended pending the outcome of disciplinary

proceedings.   Therefore,

           IT IS HEREBY ORDERED that Respondent Fernandez is

suspended, pursuant to RSCH Rule 2.23(a)(3), pending the outcome

of the disciplinary proceedings and until further order of this

court.   This order is effective upon entry.   In view of the fact

that some pending complaints date back to 2006, it is the court’s

expectation that the investigation will be completed as

expeditiously as possible. 

           IT IS FURTHER ORDERED that this order imposing interim

suspension on Respondent Fernandez shall constitute a suspension

of Respondent Fernandez for purposes of RSCH Rule 2.16, and

Respondent Fernandez shall comply with the requirements of that

rule.

           IT IS FINALLY ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges.      Distribution may

be by electronic mail.

           DATED:   Honolulu, Hawai'i, April 18, 2011.


                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ James E. Duffy, Jr.

                                /s/ Gary W.B. Chang

                                /s/ Glenn J. Kim





                                  2